Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
     This office action is in response to the claim amendments filed 9/16/21, in which claims 1, 3-9, and 19-26 are pending and ready for examination.

Allowable Subject Matter
1. Claims 1, 3-9, and 19-26 are allowed. 

Reasons for Allowance  
     The following is an examiner’s statement of reasons for allowance: Applicant discloses a very specific method in which (1) deposition of antenna coil onto module does not change distance between said coils so that distance between circuits during antenna formation is unchanged during the fabrication process and (2) deposition of said antenna coils results in the finished product so that any implementation of said antenna coils on the circuit board into any application or module is not protected by Applicant’s invention because any implementation into any application or module would necessarily result in an additional step that is not allowed by Applicant’s invention since Applicant’s invention specifically states that the antenna coil deposition ends the fabrication flow completely “results in the final product in the fabrication flow.” 
It is noted that Charrat US 20150154491, Gunnarsson US 5552790 and Lee 2013/0147657 teaches all the recited limitations except that the structure in the prior art (same antenna coil deposited onto circuit board as that of Applicant’s invention) is applied to a module. 
The Office cannot find prior art in which a device is not implemented in any way into an application or module. The Office cannot find a standalone functioning, working device featuring simply antenna coils on a base board. However, the Office also cannot find evidence that such a device is unable to function. As such, the Office notes that the recited invention is not considered by the prior art. 
      Therefore, the Office believes the prior art of record and the knowledge available to one of ordinary skill in the art fails to provide a suggestion or motivation to create the claimed invention, and as such the invention is considered non-obvious. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance. 
        
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO FAN whose telephone number is (571)272-3013.  The examiner can normally be reached on 8am-5pm, Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/BO FAN/            Primary Examiner, Art Unit 3646